Citation Nr: 1114918	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  04-00 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized non-VA medical expenses incurred as an inpatient from September 5, 2002, to September 11, 2002.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


REMAND

The appellant served on active duty from September 1945 to November 1946.

This matter came before the Board of Veterans' Appeals (Board) from a December 2002 determination by the Department of Veterans' Affairs Medical Center (VAMC) in Gainesville, Florida, that the appellant was not entitled to payment or reimbursement for unauthorized non-VA medical expenses incurred as an inpatient from September 5, 2002 to September 11, 2002; for additional outpatient treatment received on September 16, 2002, September 20, 2002, September 22, 2002, October 7, 2002, November 1, 2002, and November 9, 2002; and for outpatient surgical procedures performed on September 20, 2002 and October 14, 2002.

In July 2004, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge designated by the Chairman of the Board to conduct that hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A transcript of the hearing is of record.  At the hearing before the undersigned, the appellant testified that the medical expenses relating to skilled nursing care visits he received from September 11, 2002, through September 27, 2002, had been paid for by his Medicare "Part A" coverage, and that he was no longer seeking payment or reimbursement for these expenses.  Accordingly, the Board has removed this portion of medical expenses from the claimed payment or reimbursement sought on appeal.

Following a review of the record, the Board, in April 2005, issued a decision that denied the appellant's claim for reimbursement expenses.  He was subsequently notified of that action and he then appealed to the United States Court of Appeals for Veterans Claims, hereinafter the Court.  The appellant argued that the Board's decision should be overturned and reimbursement be paid because his inpatient care at a non-VA facility was in fact authorized.  He also argued that reimbursement should occur because he did not have health insurance because he was not receiving Medicare Part B (only Medicare Part A).

Upon reviewing the appellant's claim, the Court issued a Memorandum Decision in September 2008.  The Court affirmed the part of the Board's decision that found that pre-authorization of expenses had not occurred.  It further found that the Board was correct when it did not authorize reimbursement of the appellant's outpatient expenses.  However, the Court did set-aside the portion of the Board's decision that found that reimbursement of inpatient expenses was not allowed under the law and regulations.  More specifically, the Court found that the record was unclear as to what inpatient expenses had been paid or covered by Medicare Part A, and what expenses were not paid.

The Court went on to write:


	. . . Moreover, it is not clear that statutory section 1725 or the implementing regulations preclude reimbursement for all emergency-care expenses not covered by Medicare Part A and therefore incurred by veterans; or whether the statutory section or implementing regulations simply preclude reimbursement for any deductible or for expenses not covered by Medicare Part A on the basis that the claimant failed to properly submit a claim for Medicare Part A reimbursement.  Accordingly, remand is appropriate so that the Board can determine whether [the appellant] has any outstanding medical expenses for inpatient care, and, if so, the Board must more fully explain why he is or is not entitled to reimbursement from VA.

In other words, if it is determined that some portion of the appellant's inpatient medical expenses have not been paid as a result of his coverage by Medicare Part A, the appellant may be eligible for reimbursement for these expenses by the VA. 

Based upon the instructions given to it by the Court, the Board, in April 2010, remanded the claim to the VAMC so that additional action could be accomplished with respect to the claim.  Specifically, the Board requested that the following occur:  

1.  The Gainesville VAMC should contact the healthcare providers who provided inpatient care to the appellant from September 5, 2002, to September 11, 2002, and discover what expenses have been paid as a result of the appellant's enrollment in Medicare Part A, and what medical expenses have not been paid as of this date (April 15, 2010).  The results obtained by the VAMC should be included in the claims folder for review.

2.  The VAMC should contact the appellant and inform him of the health care providers reporting of expenses involving inpatient medical care that have not yet been paid.  The appellant should be asked whether he concurs with the financial data obtained.  If the appellant disagrees with the financial data, the VAMC should discover why he disagrees; i.e., has the expense been double-billed, was a particular expense paid via Medicare Part A, etcetera.  Any information obtained from the appellant should be included in the claims folder for review.

3.  The VAMC should then set forth in the record a written paid and due audit of the appellant's inpatient care for the period in question.  This audit should reflect, on a day-to-day basis, the amounts actually paid by Medicare Part A, as well as the amounts properly due.  A copy of the written audit should be inserted into the claims file and another provided to the appellant and his representative.

4.  The VAMC should readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The appellant need take no action unless otherwise notified.

The record reflects that VAMC personnel attempted to contact all of the health care providers who proffered treatment to the appellant.  It also appears that the VAMC contacted the appellant and asked for additional information concerning any bills or expenses that had been previously paid and were outstanding.  Finally, the VAMC prepared a supplemental statement of the case (SSOC) and attached two spreadsheets to the document.  These spreadsheets were classified as an audit in the SSOC.  

Upon reviewing the claims folder that has been returned to the Board after its last action, the Board is of the opinion that the requested information was not obtained.  In other words, the VAMC did not comply with the remand instructions.  In Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims, hereinafter the Court, held that a remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders, and that the Secretary of Veterans Affairs has a concomitant duty to ensure compliance with the terms of the remand.  In this instance, it is unclear from the SSOC and the assorted documents contained in the claims folder whether the VAMC received confirmation from all of medical care providers as to whether any or all of the monies owed to them was ever paid via Medicare A or by the VA.  Moreover, after reviewing the purported audit it is the opinion of the Board that the audit is inadequate, incomplete, and does not provide the answers that were requested.  That is, it is unclear from the "tables" that were provided as the "audit" what bills were paid, what bills were not paid, what bills were partially paid by VA or/and Medicare Part A.  Also, the SSOC discussion did not provide any explanation as to this item either.  The Board would further note that it is unclear from the "tables" and from the SSOC what medical providers are still in existence, and thus an obligation still exists, and what medical providers are no longer in existence and an obligation no longer exists.  As the documents obtained did not specifically attain the information needed by the Board, the claim must be returned to the VAMC one more time so that the requested, and needed, information may be obtained.  

1.  The Gainesville VAMC should once again contact the healthcare providers who provided inpatient care to the appellant from September 5, 2002, to September 11, 2002, and discover what expenses have been paid as a result of the appellant's enrollment in Medicare Part A, and what medical expenses have not been paid as of this date.  If the healthcare provider is no longer in business, this must be specifically noted in the claims folder.  The VAMC is hereby put on notice that it must specifically annotate which healthcare providers were contacted, what medical expenses were paid, and any amounts that still may be owed to that healthcare provider.  The results obtained by the VAMC should be included in the claims folder for review.

2.  The VAMC should contact the appellant and inform him of the health care providers reporting of expenses involving inpatient medical care that have not yet been paid.  The appellant should be asked whether he concurs with the financial data obtained.  If the appellant disagrees with the financial data, the VAMC should discover why he disagrees; i.e., has the expense been double-billed, was a particular expense paid via Medicare Part A, etcetera.  Any information obtained from the appellant should be included in the claims folder for review.

3.  The VAMC should then set forth in the record a written paid and due audit of the appellant's inpatient care for the period in question.  This audit should reflect, on a day-to-day basis, the amounts actually paid by Medicare Part A, as well as the amounts properly due.  

Included in the audit must be a summary that provides, in detail, which expenses have been paid, which obligations are still due, which obligations have been paid by VA and/or Medicare Part A, and any remaining monies that may still be due to any of the healthcare providers.  The audit will be considered deficient if the VAMC merely provides another spreadsheet similar to the one that were attached to the SSOC of May 2010.  

The VAMC is further reminded that this financial audit should provide sufficient information, including comments and notes, that will allow for the Board to adequately validate the completeness of the financial records obtained, and will allow for the Board to fairly represent all costs incurred by all parties.  The audit and the accompanying SSOC should provide all financial information in accordance with Generally Accepted Accounting Principles (GAAP).  

If the VAMC believes that it is unable to accomplish this tasking, then the VAMC should request assistance from the St. Petersburg Regional Office.  A copy of the written audit should be inserted into the claims file and another provided to the appellant and his representative.  Finally, the audit should contain a total amount owed to all healthcare providers.  

4.  The VAMC should readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the 






	(CONTINUED ON NEXT PAGE)

United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



